Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: 
	Independent claim 1 recites an aqueous coating composition comprising resin particles (A) having an average particle diameter of 300 to 1000 nm, a polyoxyalkylene group-containing polyol (B) having a number average molecular weight of 300 to 2000, a diester compound (C) (as shown in Formula (1)), and a crosslinking agent (D) wherein the total solids content of the polyoxyalkylene group-containing polyol (B) and the diester compound (C) is 5 to 25 mass% based on the total solids content of the resin particles (A), the polyoxyalkylene group-containing polyol (B), the diester compound (C), and the crosslinking agent (D).
	The prior art fails to disclose or render obvious a coating composition comprising the combination of resin particles (A) having an average particle diameter of 300 to 1000 nm, a polyoxyalkylene group-containing polyol (B) having a number average molecular weight of 300 to 2000, and the claimed diester compound (C) wherein the total solids content of the polyoxyalkylene group-containing polyol (B) and the diester compound (C) is 5 to 25 mass% based on the total solids content of the resin particles (A), the polyoxyalkylene group-containing polyol (B), the diester compound (C), and the crosslinking agent (D).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEEBA AHMED/Primary Examiner, Art Unit 1787